On the Merits.
It does not appear that the seizure disturbed the planting operations of the plaintiff. If it was a hindrance to the cultivation of the place, it was not shown on the trial.
We would not feel justified — in assuming that plaintiff’s credit was impaired; that her laborers were less controllable, or that the seizure was in any manner harassing. There is a complete absence of all evidence in the record in this respect. This disposes of the question of damages; if any directly grew out of the seizure of the place.
This brings us to the question of the execution, which issued under the judgment.
There can be no controversy about the writ of fieri facias as issued. It had no binding force, and gave no right to the judgment creditor to seize succession property, or the property of the plaintiff in injunction.
This the judgment creditor realized and ordered the return of the writ.
It now only remains for us to determine whether the plaintiff in injunction, whose injunction is sustained, is entitled to recover attorney’s fee as damages. We recall to mind two cases in which such a fee was sanctioned.
In White vs. Givens, 29 An. 573 a case similar upon this point,, the court said: “The seizure was unlawful, ” and allowed attorney’s fee to plaintiff in injunction, whose injunction was sustained. In Gilkerson Sloss Company vs. Yale & Bowling, 47 An. 695, also plaintiff in injunction recovered counsel’s fee.
Plaintiff, in order to prevent an unlawful sale of her property, under a writ of fieri facias which was absolutely null, was compelled to engage, counsel. The appearance of counsel in the case to *121assert her right as owner of the property seized is evidence of services rendered for which she is bound.
The amount expended by her for the services, or the amount she' owes, is due to her by the seizing creditor.
We must take it that an amount is due, in regard to which testimony was heard without objection in the District Court.
We do not think that the sheriff is liable in solido with the defendant Bonneeaze Shoe Company, Limited. The writ was issued in accordance with the latter’s instruction. It was issued by the proper officer, from a court of competent jurisdiction, and under a valid judgment. Crow vs. Sheriff, 45 An. 1225; Brainard vs. Head, 15 An. 490.
It is therefore ordered, adjudged and decreed that plaintiff have judgment against the Bonneeaze Shoe Company, Limited, for the sum of two hundred and fifty dollars ($250), with five per cent, interest from the date of this judgment; that the demand for these damages against the sheriff be rejected.
With this amendment, the judgment of the District Court is affirmed at appellee’s cost.